Order entered November 30, 2022




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                     No. 05-22-00522-CV

                   RHINO LININGS CORPORATION, Appellant

                                                 V.

                         2 X 2 PARTNERSHIP, LTD., Appellee

                   On Appeal from the 44th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-18-13009

                                             ORDER

       Before the Court is appellant’s November 28, 2022 unopposed second

motion for an extension of time to file its opening brief. We GRANT the motion

and extend the time to January 3, 2023.1 We caution appellant that further

extension requests will be disfavored.


                                                      /s/     KEN MOLBERG
                                                              JUSTICE

1
 Appellant requests an extension to January 2, 2023. The Court is closed on January 2nd in observance
of New Year’s Day.